BLUE, Chief Judge,
Concurring.
I concur in the affirmance; however, I am compelled to point out that the trial court erroneously allowed the officer to testify that there was an outstanding warrant for Mr. Roberts. Such testimony was inadmissible evidence of collateral crimes. See § 90.404(2)(a), Fla. Stat. (2000). The evidence of the warrant was not relevant to prove any material fact in issue in this case. Therefore, its only relevance was to show bad character and the propensity to commit a crime on the part of Mr. Roberts. However, based on all the facts of this case, I conclude the error was harmless beyond a reasonable doubt. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).